                     Case 1:19-cr-00445-JMF Document 59 Filed 10/29/20 Page 1 of 1
                                                 LAW OFFICES OF
                                          STEPHEN TURANO
                                                      ______

                                               sturano@turanolaw.com

275 MADISON AVENUE                                                                              60 PARK PLACE
35TH FLOOR                                                                                            SUITE 703
NEW YORK, NY 10016                                                                            NEWARK, NJ 07102
       _____                                                                                        ______

TEL (917) 974-1781                                                                             TEL (973) 648-6777
FAX (212) 208-2981                                                                             FAX (212) 208-2981
                                                                                                     ______

                                                                                    REPLY TO NEW JERSEY OFFICE


                                               October 28, 2020

       Via ECF
       The Honorable Jesse M. Furman
       United States District Judge
       Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, NY 10007

                Re:     United States v. Benjamin Figueroa
                        19 Cr. 445 (JMF)

       Dear Judge Furman:

                Benjamin Figueroa’s sentencing is currently scheduled for November 17, 2020, after it
       had been adjourned upon my request to permit Mr. Figueroa cognitively evaluated by a
       psychologist. The Court approved the appointment of a psychologist, but unfortunately, she has
       been unable to complete the in-person portion of the evaluation due largely to COVID-19
       restrictions. Accordingly, I request an additional 60-day adjournment of his sentencing. The
       Government, by Ryan B. Finkel, AUSA, consents to the adjournment.

                                                               Respectfully submitted,

                                                               /s/ Stephen Turano

                                                               Stephen Turano

                                            Application GRANTED. Sentencing is hereby ADJOURNED to
       cc: Ryan B. Finkel, AUSA             January 20, 2021, at 2:15 p.m. Counsel is reminded that he should select
                                            only Mr. Figueroa when making filings (unless the filing is made jointly
                                            with Mr. Rodriguez). The Clerk of Court is directed to terminate Doc.
                                            #58 as to both defendants. SO ORDERED.




                                                                       October 29, 2020
